                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN


OMAR WESLEY, by next friend
BRENDA WESLEY,

              Plaintiffs,

      v.                                       Case No. 19CV0918

ARMOR CORR. HEALTH SERVS., INC., ET
AL. ,

              Defendants.


  DEFENDANT SUZANNE WILLIAMS’ EXPERT WITNESS DISCLOSURE


      Defendant Suzanne Williams, by and through her undersigned counsel, hereby

makes the following disclosures pursuant to Rule 26(a)(2) of the Federal Rules of Civil

Procedure regarding witnesses who may be called in the trial of this matter to present

evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence.

Retained Experts:

      None.

Non-Retained Experts:

      1.      Suzanne Williams is employed by the Wisconsin Department of Health

Services as a Conditional Release Contract Specialist. She is not retained or

specifically employed to provide expert testimony and her duties do not regularly

involve giving expert testimony. She is a defendant in this matter. The witness did

not prepare a report in this case. The subject matter and a summary of the facts and




        Case 2:19-cv-00918-BHL Filed 04/12/21 Page 1 of 3 Document 148
opinions of which she may testify to are set forth in this disclosure as well as any

declarations submitted in support of Defendants’ Motion for Summary Judgment,

which will be filed at a later date. She may testify regarding the Department of

Health Services’ contract with Wisconsin Community Services, Inc. (WCS), Plaintiff’s

Conditional Release Plan, and the allegations contained in Plaintiff’s complaint. This

witness can be contacted through undersigned counsel.

       2.    Nicholas Wintergerst is employed by the Wisconsin Department of

Corrections as a Probation and Parole Agent. He is not retained or specifically

employed to provide expert testimony and his duties do not regularly involve giving

expert testimony. He is not a defendant in this matter. The witness did not prepare

a report in this case. The subject matter and a summary of the facts and opinions of

which he may testify to are set forth in this disclosure as well as any declarations

submitted in support of Defendants’ Motion for Summary Judgment, which will be

filed at a later date. He may testify regarding the Plaintiff’s Conditional Release Plan

and the allegations contained in Plaintiff’s complaint. This witness can be contacted

through undersigned counsel.

       3.    Any person identified as a health care provider that provided health care

services to the Plaintiff. It is expected that any such witness will testify in accordance

with the medical records they have generated during their care and treatment of the

Plaintiff.




                                            2
        Case 2:19-cv-00918-BHL Filed 04/12/21 Page 2 of 3 Document 148
      As to any state law claims, Defendant Williams’ experts reserve the privilege

against providing expert opinions for Plaintiff. See Wis. Stat. § 907.06; Alt v. Cline,

224 Wis. 2d 725, 89 N.W.2d 21, 25–26 (1999).

Rebuttal Experts:

      To the extent Plaintiff produces at trial the testimony or written opinions of

any experts, and to the extent those experts do not assert any applicable privilege,

Defendant Williams reserves the right to call any personnel listed in Plaintiff’s

records as additional experts in rebuttal. In addition to those named above,

Defendant Williams reserves the right to timely name additional rebuttal experts as

may be warranted by the on-going discovery in this action. Defendant Williams

further reserves the right to call additional rebuttal witnesses as may be allowed in

the discretion of the court based upon testimony at trial in this matter.

      Dated: April 12, 2021.

                                        Respectfully submitted,

                                        JOSHUA L. KAUL
                                        Attorney General of Wisconsin

                                        s/Brandon T. Flugaur
                                        BRANDON T. FLUGAUR
                                        Assistant Attorney General
                                        State Bar #1074305

                                        Attorneys for Defendant Suzanne Williams
Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-1780
(608) 294-2907 (Fax)
flugaurbt@doj.state.wi.us




                                          3
        Case 2:19-cv-00918-BHL Filed 04/12/21 Page 3 of 3 Document 148
